Exhibit 10(a)(9)
AMENDED AND RESTATED
CONSULTING AND NON-COMPETE AGREEMENT

         
DATE:
  July 10, 2009    
 
       
PARTIES:
  William G. Currie   Universal Forest Products, Inc.
 
  1830 Beard Dr. SE   (and its affiliates and subsidiaries)
 
  Grand Rapids, MI 49546   2801 East Beltline NE
 
      Grand Rapids, MI 49525
 
  (herein the “Advisor”)   (herein “UFP”)

Whereas, the parties entered into a Consulting and Non-Compete Agreement dated
December 17, 2007; and,
Whereas, the agreement provided a formula for calculation of the amount of
payments due to the Advisor based in part on the compensation of the advisor
subsequent to December 17, 2007;
Now, therefore, the parties hereby amend and restate the Consulting Agreement to
provide the actual payments due under the formula, and to combine the Consulting
Agreement and Nondisclosure Agreement, the latter of which is hereby terminated.
PURPOSE OF THE AGREEMENT.
Advisor has served UFP for many years as its Senior Executive Officer and
presently serves as Chairman of the Board of Directors. Advisor’s leadership has
been an important force in the success, growth and prosperity of UFP.
Advisor intends to retire as an officer of UFP as of July 21, 2009. UFP wishes
to continue to utilize the experience, ability and skills of Advisor as an
advisor and consultant following his retirement. Advisor has agreed to
(1) provide those services upon the terms and conditions set forth in this
Agreement, and (2) restrict his services from being provided to any competitors
of UFP.
The Parties agree as follows:
SECTION 1. RETENTION OF ADVISOR.
1.1 Effective Date. Effective with Advisor’s retirement from UFP, July 21, 2009,
(herein the “Effective Date”) and during the Consulting Term described in
Section 4.1, UFP shall retain Advisor as an independent contractor and
consultant. Advisor accepts such consulting relationship upon the terms and
conditions set forth in this Agreement.

 





--------------------------------------------------------------------------------



 



1.2 Services. Advisor agrees to provide business leadership, management, and
investor relations consulting services, as requested by senior management or the
Board of Directors of UFP, for the exclusive benefit of UFP. Advisor shall
perform such consulting services faithfully for UFP during the term of this
Agreement. Such consulting services will require approximately five hundred
(500) hours per year of Advisor’s time. UFP will not pay consulting fees if the
services are not provided. Advisor agrees to serve on UFP’s Board of Directors
during the term of this Agreement.
1.3 Provision of Services. Advisor agrees to submit recommendations to the Chief
Executive Officer and Board of Directors of UFP regarding business leadership,
management, and investor relations, and such other aspects of the business of
UFP as he, in his professional judgment and discretion, deems appropriate.
Advisor shall also provide specific consultation and recommendations on
particular issues or areas, as submitted to him by senior management or the
Board of Directors of UFP. Advisor shall, in providing these services, exercise
autonomy in determining the means and methods of accomplishing the result. If at
any time during the Consulting Term, Advisor engages in other full time
employment, Advisor shall not be deemed to be in breach of this Agreement, only
if such employment consists of the Advisor providing services to one or more
(a) charitable or non-profit organizations, or (b) Advisor’s family-owned for
profit entities, including corporations, trusts, partnerships, or LLC’s,
otherwise the Consulting Term shall terminate except for the provisions of
Section 6 hereof, and UFP shall have no further obligations under this
Agreement. Notwithstanding the foregoing, subject to Section 6 hereof, during
the Consulting Term, Advisor may provide part-time services to third parties,
including serving as a member of the board of directors of any such party. For
purposes of this Agreement, full-time employment shall mean Advisor working in a
position or positions, other than with UFP, which require Advisor to devote
substantially all of a standard forty (40) hour work week.
1.4 Personal Services. Advisor agrees that this Consulting Agreement is for the
personal services of the Advisor, based on his significant experience with the
industry and his thirty five (35) years of service to UFP, and may be assigned
to Currie Holdings LLC or a third party controlled by Advisor, provided however
that the obligations to provide consulting services, board services and not to
compete with UFP shall remain personal obligations of Advisor.

 

2



--------------------------------------------------------------------------------



 



SECTION 2. CONSULTING FEE AND EXPENSE REIMBURSEMENT.
2.1 Consulting and Non-Compete Fee. In full satisfaction for any and all
consulting, board service and non-compete payments to Advisor during the
Consulting Term under this Agreement, UFP shall pay Advisor an annual fee equal
to the average of the previous five years (2004-2008 inclusive) of compensation
paid to Advisor while he was employed by UFP. The average annual compensation
for this period is $1,413,157.
The fee will be paid in monthly installments in arrears in the amount of One
Hundred Seventeen Thousand Seven Hundred Sixty-Three Dollars ($117,763.00).
2.2 Health Insurance. UFP will provide reimbursement to Advisor for health
insurance coverage pursuant to COBRA for eighteen (18) months after the
Effective Date. Thereafter, UFP will provide reimbursement to Advisor for health
insurance costs up to Twelve Thousand Dollars ($12,000.00) per year.
2.3 Other Compensation and Fringe Benefit. Except as set forth in Section 3 of
this Agreement, Advisor shall not receive any other payments from UFP, nor shall
Advisor or any individual with whom he contracts to assist in the providing of
services under this Agreement be eligible to participate in or receive benefits
under any UFP fringe benefit programs, including, without limitation,
disability, life insurance, and 401(k) benefits.
2.4 Allocation of Consideration. The consideration for the consulting services
shall be Five Hundred Thousand Dollars ($500,000.00) per year. The consideration
for serving as Chairman of the Board will be One Hundred Fifty Thousand Dollars
($150,000.00). Seven Hundred Sixty Three Thousand One Hundred Fifty Seven
Dollars ($763,157.00) shall be allocated to Advisor’s obligations under
Section 6 hereof.
2.5 Treatment of Stock Options. During the Consulting Term, Advisor will be
considered as an Employee for the sole purpose of the reference contained in the
stock option agreements and the stock grant described in Schedule 2.5.
SECTION 3. NATURE OF RELATIONSHIP; EXPENSES.
3.1 Independent Contractor. Except as otherwise expressly stated in this
Agreement, Advisor shall be an independent contractor and shall not be an
employee, servant, agent, partner, or joint venturer of UFP, or any of its
officers, directors, or employees.

 

3



--------------------------------------------------------------------------------



 



3.2 Insurance and Taxes. Advisor agrees to arrange for Advisor’s own liability,
disability, and workers’ compensation insurance to cover himself and any of
Advisor’s employees. Advisor agrees to be responsible for Advisor’s own tax
obligations accruing as a result of payments for services rendered under this
Agreement, as well as for the tax withholding obligations with respect to
Advisor’s employees, if any. It is expressly understood and agreed by Advisor
that should UFP for any reason incur tax liability or charges whatsoever as a
result of not making any withholdings from payments for services under this
Agreement, Advisor will reimburse and indemnify UFP for the same.
3.3 Equipment, Tools, Employees, and Overhead. Other than the expense
reimbursement provided herein, UFP shall have no obligation to provide equipment
or tools needed to provide services under this Agreement, including the salaries
of and benefits provided to any employees of Advisor. Advisor shall be
responsible for all of Advisor’s overhead costs and expenses.
SECTION 4. TERM.
4.1 Initial Term; Renewal. Unless otherwise terminated pursuant to the
provisions of Section 4.2, this Agreement shall commence on the Effective Date
and continue in effect until the third anniversary of the Effective Date (the
“Consulting Term”).
4.2 Early Termination. The consulting fees and board fees payable under this
Agreement shall be terminated upon the death or Disability of Advisor, or by
written notice from UFP that, in UFP’s reasonable determination: (a) Advisor has
refused, failed, or is unable to render consulting services under this
Agreement; or (b) Advisor has breached any of Advisor’s other obligations under
this Agreement. If the consulting relationship is terminated for any of the
reasons set forth in the preceding sentence, the right of Advisor to the
compensation set forth in Section 2 of this Agreement shall cease on the date of
such termination, and UFP shall have no further obligation to Advisor under any
of the provisions of this Agreement. Disability shall mean a physical or mental
injury or illness that totally and permanently renders Advisor unable to perform
all of the functions called for under this Agreement.
4.3 Non-Compete Payments. In the event of death or disability of Advisor, as
defined in paragraph 4.2 above, the non-compete payments described in Section 6
will continue to be made to the beneficiary of Advisor or to the Advisor’s
conservator.
4.4 Life Insurance. Advisor and UFP may agree to insure payment of amounts due
upon the death of Advisor through a term life insurance policy or similar
vehicle.

 

4



--------------------------------------------------------------------------------



 



4.5 Effect of Termination. Termination of the consulting relationship shall not
affect the provisions of the covenants set forth in Section 6, which provisions
shall survive a termination of this Agreement in accordance with their terms.
SECTION 5. DESIGNS, INVENTIONS, PATENTS AND COPYRIGHTS.
5.1 Intellectual Property. Advisor and UFP shall agree, at the outset of any
project, as to the scope of the project and Advisor’s role therein (the “Project
Scope”). Advisor shall promptly disclose, grant, and assign to UFP for its sole
use and benefit any and all designs, inventions, improvements, technical
information, know-how and technology, and suggestions within the Project Scope
relating in any way to the products of UFP or capable of beneficial use by
customers to whom products or services of UFP are sold or provided, that Advisor
may conceive, develop, or acquire while consulting with UFP (whether or not
during usual working hours), together with all copyrights, trademarks, design
patents, patents, and applications for copyrights, trademarks, divisions of
pending patent applications, applications for reissue of patents and specific
assignments of such applications that may at any time be granted for or upon any
such designs, inventions, improvements, technical information, know-how, or
technology (Intellectual Property).
5.2 Assignments and Assistance. In connection with the rights of UFP to the
Intellectual Property, Advisor shall promptly execute and deliver such
applications, assignments, descriptions, and other instruments as may be
necessary or proper in the opinion of UFP to vest in UFP title to the
Intellectual Property and to enable UFP to obtain and maintain the entire right
and title to the Intellectual Property throughout the world. Advisor shall also
render to UFP, at UFP’s expense, such assistance as UFP may require in the
prosecution of applications for said patents or reissues thereof, in the
prosecution or defense of interferences which may be declared involving any of
said applications or patents, and in any litigation in which UFP may be involved
relating to the Intellectual Property.
5.3 Copyrights. Advisor agrees to, and hereby grants to UFP, title to all
copyrightable material first designed, produced, or composed in the course of or
pursuant to the performance of work under this Agreement, which material shall
be deemed “works made for hire” under Title 17, United States Code, Section 1.01
of the Copyright Act of 1976. Advisor hereby grants to UFP a royalty-free,
nonexclusive, and irrevocable license to reproduce, translate, publish, use, and
dispose of, and to authorize others so to do, any and all copyrighted or
copyrightable material created by Advisor as a result of work performed under
this Agreement but not first produced or composed by Advisor in the performance
of this Agreement, provided that the license granted by this paragraph shall be
only to the extent Advisor now has, or prior to the completion of work under
this Agreement or under any later agreements with UFP relating to similar work
may acquire, the right to grant such licenses without UFP becoming liable to pay
compensation to others solely because of such grant.

 

5



--------------------------------------------------------------------------------



 



SECTION 6. NON-COMPETE AGREEMENT
6.1 Advisor acknowledges that UFP’s trade secrets, private or secret processes
as they exist from time to time, and information concerning customers and their
identity, products, developments, manufacturing techniques, new product plans,
equipment, inventions, discoveries, patent applications, ideas, designs,
engineering drawings, sketches, renderings, other drawings, manufacturing and
test data, computer programs, progress reports, materials, costs,
specifications, processes, methods, research, procurement and sales activities
and procedures, promotion and pricing techniques, and credit and financial data
concerning customers of UFP, as well as information relating to the management,
operation, or planning of UFP, herein the (“Proprietary Information”) are
valuable, special, and unique assets of UFP, access to and knowledge of which
may be essential to the performance of Advisor’s duties under this Agreement. In
light of the highly competitive nature of the industries in which UFP conducts
businesses, Advisor agrees that all Proprietary Information obtained by Advisor
as a result of his relationship with UFP shall be considered confidential. In
recognition of this fact, Advisor agrees that except as may be necessary for
UFP’s benefit, in Advisor’s reasonable judgment, Advisor will not, during and
after the Non-Compete Period, disclose any of such Proprietary Information to
any person or entity for any reason or purpose whatsoever without the written
consent of UFP, and Advisor will not make use of any Proprietary Information for
Advisor’s own purposes or for the benefit of any other person or entity (except
UFP) under any circumstances.
6.2 In order to further protect the confidentiality of the Proprietary
Information and in recognition of the highly competitive nature of the
industries in which UFP conducts its businesses, and for the consideration set
forth herein, Advisor further agrees that during and for the period commencing
on July 21, 2009 and ending on July 21, 2012 (the “Non-Compete Period”):
(a) Advisor will not directly or indirectly engage in any Business Activities
(hereinafter defined), other than on behalf of UFP, whether such engagement is
as an officer, director, proprietor, employee, partner, investor (other than as
a holder of less than 1% of the outstanding capital stock of a publicly-traded
corporation), advisor, agent, or other participant, in any geographic area in
which the products or services of UFP have been distributed or provided
immediately prior to or during the Consulting Term. For purposes of this
Agreement, the term “Business Activities” shall mean the design, development,
manufacture, sale, marketing, or servicing of UFP’s products, together with all
other activities engaged in by UFP or any of its subsidiaries at any time
immediately prior to the Consulting Term, and activities in any way related to
activities with respect to which Advisor renders consulting services under this
Agreement.

 

6



--------------------------------------------------------------------------------



 



(b) Advisor will not directly or indirectly engage in any of the Business
Activities (other than on behalf of UFP) by supplying products or providing
services to any customer with whom UFP has done any business during the
consulting relationship with UFP, whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as a holder of
less than one percent (1%) of the outstanding capital stock of a publicly traded
corporation), advisor, agent, or other participant.
(c) Assistance to Others. Advisor will not directly or indirectly assist others
in engaging in any of the Business Activities in any manner prohibited to
Advisor under this Agreement.
(d) UFP’s Employees. Advisor will not directly or indirectly induce employees of
UFP to engage in any activity hereby prohibited to Advisor or to terminate their
employment with UFP.
SECTION 7. INTERPRETATION.
Although Advisor and UFP consider the restrictions contained in Sections 6.1 and
6.2 of this Agreement reasonable for the purpose of preserving the goodwill,
proprietary rights, and going concern value of UFP, if a final judicial
determination is made by a court having jurisdiction that the time or territory
or any other restriction contained in Section 6.2 is an unenforceable
restriction on the activities of Advisor, the provisions of such restriction
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable. Alternatively, if the court referred to
above finds that any restriction contained in Section 6.2 or any remedy provided
in Section 7 of this Agreement is unenforceable, and such restriction or remedy
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained in this Agreement
or the availability of any other remedy. The provisions of Sections 6.1 and 6.2
shall in no respect limit or otherwise affect the obligations of Advisor under
other agreements with UFP.

 

7



--------------------------------------------------------------------------------



 



SECTION 8. REMEDIES.
Advisor acknowledges and agrees that UFP’s remedy at law for a breach or
threatened breach of any of the provisions of Section 5 or Section 6 of this
Agreement would be inadequate and, in recognition of this fact, in the event of
a breach or threatened breach by Advisor of any of the provisions of Section 5,
Advisor agrees that, in addition to its remedies at law, at UFP’s option, all
rights of Advisor, and obligations of UFP, under this Agreement may be
terminated. UFP shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy that may then be available. UFP shall not be required
to post bond, and Advisor agrees not to oppose UFP’s request for equitable
relief. Advisor acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach of Section 5 or Section 6, and consequently agrees upon any
such breach or threatened breach to the granting of injunctive relief
prohibiting the design, development, manufacture, marketing or sale of products
and providing of services of the kind designed, developed, manufactured,
marketed, sold or provided by UFP or its subsidiaries during the term of
Advisor’s relationship with UFP. Nothing contained in this Section 7 shall be
construed as prohibiting UFP from pursuing, in addition, any other remedies
available to it for such breach or threatened breach.
SECTION 9. MISCELLANEOUS PROVISIONS.
9.1 Assignment. Except as otherwise provided herein, this Agreement shall not be
assignable by either party, except by UFP to any subsidiary or affiliate of UFP
(now or hereafter existing) or to any successor in interest to UFP’s business,
provided that in the case of assignment to an affiliate or subsidiary, UFP shall
remain liable as a guarantor for any payments due to Advisor hereunder.
9.2 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the heirs, personal representatives, successors, and
assigns of the parties.
9.3 Notice. Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, postage prepaid, addressed to the parties at the
address stated on the first page of this Agreement. The address of a party to
which notices or other communications shall be mailed may be changed from time
to time by giving written notice to the other party.
9.4 Litigation Expense. In the event of a default under this Agreement, the
defaulting party shall reimburse the non-defaulting party for all costs and
expenses reasonably incurred by the non-defaulting party in connection with the
default, including without limitation reasonable attorney’s fees. The
non-defaulting party may seek reimbursement in a court of competent
jurisdiction. Additionally, in the event a suit or action is filed to enforce
this Agreement or with respect to this Agreement, the prevailing party or
parties shall be reimbursed by the other party for all costs and expenses
incurred in connection with the suit or action, including without limitation
reasonable attorney’s fees at the trial level and on appeal.

 

8



--------------------------------------------------------------------------------



 



9.5 Waiver. No waiver of any provision of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.
9.6 Applicable Law. This Agreement shall be governed by and shall be construed
in accordance with the laws of the State of Michigan.
9.7 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties pertaining to its subject matter, and it supersedes all prior
contemporaneous agreements, representations, and understandings of the parties.
No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all parties.

              UNIVERSAL FOREST PRODUCTS, INC.:
 
       
 
  By:     
 
       
 
    Its:   
 
       
 
            ADVISOR:
 
                  William G. Currie

 

9



--------------------------------------------------------------------------------



 



SCHEDULE 2.5
Stock Options

                 
Grant Date of Option:
  April 17, 2002   March 1, 2003
Date Exercisable:
  April 17, 2011   March 1, 2012
Expiration Date of Option:
  April 17, 2012   March 1, 2013
Exercise Price:
  $ 24.46     $ 17.10  
Number of Shares:
    30,000       30,000  

Stock Grant

     
Date of Grant:
  April 17, 2002
 
   
Number of Shares:
  10,000 
 
   
Conditions to Grant:
  Shares are granted upon the first to occur of:
 
  (1) Advisor’s 65th birthday;
 
  (2) A change in control; or
 
  (3) Advisor’s death.

 

10